DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022, has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7, 8, 10, 11, 17, 19, 20, 25, 26, 28, 32-34, 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US Publication 2013/0135787).
In re claim 5, Lim discloses a multilayer ceramic capacitor (¶44, Figure 1), comprising: 
a body (10 – Figure 1, ¶44) including a dielectric layer (1 – Figure 2, ¶44) and first internal electrodes (22 – Figure 2, ¶44) and second internal electrodes (21 – Figure 2, ¶44) having different sizes to each other, and having first and second surfaces opposing each other in a stacking direction (upper and lower surfaces of 10 shown in Figure 1), third and fourth surfaces (surfaces facing in the ‘L’ direction of 10 in Figure 1) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (surfaces of 10 facing in the ‘W’ direction shown in Figure 1) connected to the first and second surfaces and connected to the third and fourth surfaces, and opposing each other;
first and second external electrodes (31, 32 – Figure 1, ¶51); and 
wherein when a margin of at least two of the first internal electrodes  in a width direction is d, and a corresponding margin of a second internal electrode, among the second internal electrodes, in a width direction is c, a ratio (c/d) is less than 1 and 0.33 or more (where, c>0 and d>0) (¶103-105) (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size).
	In re claim 7, Lim discloses the multilayer ceramic capacitor of claim 5, as explained above. Lim further discloses wherein the ratio (c/d) is 0.67 or less (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size).
In re claim 8, Lim discloses the multilayer ceramic capacitor of claim 5, as explained above. Lim further discloses a difference (d-c) between the margin (d) and the margin (c) is 10 pm or more (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a difference in margin size of 110 µm).
	In re claim 10, Lim discloses the multilayer ceramic capacitor of claim 1 or claim 5, as explained above. Lim further discloses wherein the first and second internal electrodes (21, 22 – 
In re claim 11, Lim discloses the multilayer ceramic capacitor of claim 1 or claim 5, as explained above. Lim further discloses the first and second internal electrodes (21, 22 – Figure 2, Figure 3) are connected to the fifth and sixth surfaces of the body (Note that the Examiner is taking the fifth and sixth surfaces to face in the ‘L’ direction shown in Figure 1), respectively, and the first and second external electrodes (31, 32 – Figure 2) are disposed on the fifth and sixth surfaces of the body to contact the first and second internal electrodes, respectively (Figure 1, Figure 2, Figure 3).
	In re claim 17, Lim discloses a multilayer ceramic capacitor comprising: 
a body (10 – Figure 1) including first internal electrodes and second internal electrodes (21, 22 – Figure 2, Figure 3) having a different size than the first internal electrodes stacked in a thickness direction with dielectric layers (1 – Figure 2, Figure 3) disposed therebetween, and having first and second surfaces (surfaces of 10 facing in the ‘T’ direction) opposing each other in the thickness direction; and 
a first external electrode (31 – Figure 1) connecting the second internal electrodes (21 – Figure 2, Figure 3) and a second external electrode (32 – Figure 1) connecting the first internal electrodes (22 – Figure 2, Figure 3), wherein one or both of ratios a/b or c/d are less than 1 and 0.33 or more (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size), 
wherein a is a distance between an end of a second internal electrode and an end of the dielectric layer taken in a longitudinal direction perpendicular to the thickness direction (Note that a margin must exist for the capacitor to be operable), 

c is a distance between an end of a second internal electrode (21 – Figure 2, Figure 3)  and an end of the dielectric layer taken in a width direction perpendicular to the thickness direction and the longitudinal direction (Figure 2, Figure 3), and 
d is a distance between an end of at least two of the first internal electrodes (22 – Figure 2, Figure 3) and an end of the dielectric layer taken in the width direction, where all of a, b, c, and d are greater than zero (Note that a longitudinal margin must exist for the capacitor to be operable, Figure 2, Figure 3)5Application No. 16/782,616, wherein a margin of at least one of the first internal electrodes in the width direction is different than a corresponding margin of at least one of the second internal electrodes in the width direction (Figure 2, Figure 3).
	In re claim 19, Lim discloses the multilayer ceramic capacitor of claim 17, as explained above. Lim further discloses wherein one or both of a/b or c/d is in a range from 0.33 to 0.67 (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size)..
In re claim 20, Lim discloses the multilayer ceramic capacitor of claim 17, as explained above. Lim further discloses wherein one or both of (b-a) or (d-c) is 10 µm or more (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a difference in margin size of 110 µm)..
In re claim 25, Lim discloses a multilayer ceramic capacitor (¶44, Figure 1), comprising: 
a body (10 – Figure 1, ¶44) including a dielectric layer (1 – Figure 2, ¶44) and first internal electrodes (22 – Figure 2, ¶44) and second internal electrodes (21 – Figure 2, ¶44) having different sizes to each other, and having first and second surfaces opposing each other in a stacking direction (upper and lower surfaces of 10 shown in Figure 1), third and fourth surfaces (surfaces facing in the ‘L’ direction of 10 in Figure 1) connected to the first and second 
first and second external electrodes (31, 32 – Figure 1, ¶51); and 
wherein when a margin of the first internal electrode in a width direction is d, and a corresponding margin of a second internal electrode in the width direction is c, a ratio (c/d) 0.33 or more and 0.67 or less (where, c>0 and d>0) (¶103-105) (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size)
and 7Application No. 16/782,616 wherein the second internal electrode (22 – Figure 2, Figure 3) comprises a plurality of second internal electrodes and the first internal electrode (21 – Figure 2, Figure 3) is arranged between at least two of the plurality of second internal electrodes in the stacking direction (Figure 2, Figure 3).
	In re claim 26, Lim discloses the multilayer ceramic capacitor of claim 25, as explained above. Lim further discloses wherein a difference (d-c) between the margin (d) and the margin (c) is 10 µm or more and 500 µm or less (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a difference in margin size of 110 µm)..
In re claim 28, Lim discloses the multilayer ceramic capacitor of claim 25, as explained above. Lim further discloses the first internal electrode (21 – Figure 2, Figure 3) is arranged between one of the first or second surfaces, closest to the first and second internal electrodes in the stacking direction, and the second internal electrode (22 – Figure 2, Figure 3) in the stacking direction (Figure 2, Figure 3).
In re claim 32, Lim discloses a multilayer ceramic capacitor (¶44, Figure 1), comprising: 
a body (10 – Figure 1, ¶44) including a dielectric layer (1 – Figure 2, ¶44) and first internal electrodes (22 – Figure 2, ¶44) and second internal electrodes (21 – Figure 2, ¶44) 
first and second external electrodes (31, 32 – Figure 1, ¶51); and 
wherein when a margin of the plurality of first internal electrodes  in a width direction is d, and respective, corresponding margins of the plurality of second internal electrodes, in a width direction is c, a ratio (c/d) is less than 1 and 0.33 or more (where, c>0 and d>0) (¶103-105) (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size).
	In re claim 33, Lim discloses the multilayer ceramic capacitor of claim 32, as explained above. Lim further discloses wherein the ratio (c/d) is 0.67 or less (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size).
In re claim 34, Lim discloses the multilayer ceramic capacitor of claim 32, as explained above. Lim further discloses a difference (d-c) between the margin (d) and the margin (c) is 10 µm or more (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a difference in margin size of 110 µm).
In re claim 36, Lim discloses the multilayer ceramic capacitor of claim 29 or claim 32, as explained above. Lim further discloses wherein the first and second internal electrodes (21, 22 – Figure 2, Figure 3) are connected to the third and fourth surfaces of the body, respectively, and the first and second external electrodes are disposed on the third and fourth surfaces (surfaces of 10 facing in the ‘L’ direction – Figure 1) of the body to contact the first and second internal electrodes, respectively (Figure 1, Figure 2, Figure 3).
In re claim 37, Lim discloses the multilayer ceramic capacitor of claim 29 or claim 32, as explained above. Lim further discloses the first and second internal electrodes (21, 22 – Figure 2, Figure 3) are connected to the fifth and sixth surfaces of the body (Note that the Examiner is taking the fifth and sixth surfaces to face in the ‘L’ direction shown in Figure 1), respectively, and the first and second external electrodes (31, 32 – Figure 2) are disposed on the fifth and sixth surfaces of the body to contact the first and second internal electrodes, respectively (Figure 1, Figure 2, Figure 3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11, 15-16, 21-23, 29-31, 36-37, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication 2013/0135787) in view of Ahn et al. (US Publication 2012/0327557).
	In re claim 1, Lim discloses a multilayer ceramic capacitor (¶44, Figure 1), comprising: 

first and second external electrodes (31, 32 – Figure 1, ¶51); and 
and wherein a margin of the at least two of the first internal electrodes (22 – Figure 2) in a width direction is different than a corresponding margin of the second internal electrode (21 – Figure 2) in the width direction.
	Lim does not disclose wherein when a margin of at least two of the first internal electrodes  in a longitudinal direction is b, and a margin of a second internal electrode, among the second internal electrodes, in a longitudinal direction is a, a ratio (a/b) is less than 1 and 0.33 or more (where, a>0 and b>0).
	Ahn discloses a margin of at least two of the first internal electrodes (24 – Figure 5, ¶63) in a longitudinal direction is b (M2 – Figure 5, ¶15), and a margin of a second internal electrode (22 – Figure 5, ¶63), among the second internal electrodes, in a longitudinal direction is a (M1 – Figure 5, ¶15), a ratio (a/b) is less than 1 and 0.33 or more (where, a>0 and b>0) (Table 2: Sample 6).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
	In re claim 3, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 1, as explained above. Lim does not disclose wherein the ratio (a/b) is 0.67 or less.

	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
	In re claim 4, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 1, as explained above. Lim does not disclose a difference (b-a) between the margin (b) and the margin (a) is 10 µm or more.
	Ahn discloses a difference (b-a) between the margin (b) and the margin (a) is 10 µm or more (Table 2: Sample 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
In re claim 10, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 1 or claim 5, as explained above. Lim further discloses wherein the first and second internal electrodes (21, 22 – Figure 2, Figure 3) are connected to the third and fourth surfaces of the body, respectively, and the first and second external electrodes are disposed on the third and fourth surfaces (surfaces of 10 facing in the ‘L’ direction – Figure 1) of the body to contact the first and second internal electrodes, respectively (Figure 1, Figure 2, Figure 3).
In re claim 11, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 1 or claim 5, as explained above. Lim further discloses the first and second internal electrodes (21, 22 – Figure 2, Figure 3) are connected to the fifth and sixth surfaces of the body (Note that the Examiner is taking the fifth and sixth surfaces to face in the ‘L’ direction shown in Figure 1), respectively, and the first and second external electrodes (31, 32 – Figure 2) are disposed on the fifth and sixth surfaces of the body to contact the first and second internal electrodes, respectively (Figure 1, Figure 2, Figure 3).
In re claim 15, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 1, as explained above. Lim further discloses  when a margin of at least two of the first internal electrodes  in a width direction is d, and a margin of a second internal electrode in the width direction is c, a ratio (c/d) is 0.33 or more (where, c>0 and d>0) (¶103-105) (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size).
In re claim 16, Lim discloses the multilayer ceramic capacitor of claim 5, as explained above. Lim does not disclose wherein when a margin of at least two of the first internal electrodes  in a longitudinal direction is b, and a margin of the  second internal electrode in the longitudinal direction is a, a ratio (a/b) is 0.33 or more (where, a>0 and b>0).
	Ahn discloses a margin of at least two of the first internal electrodes (24 – Figure 5, ¶63) in a longitudinal direction is b (M2 – Figure 5, ¶15), and a margin of a second internal electrode (22 – Figure 5, ¶63), among the second internal electrodes, in a longitudinal direction is a (M1 – Figure 5, ¶15), a ratio (a/b) is less than 1 and 0.33 or more (where, a>0 and b>0) (Table 2: Sample 6).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
In re claim 21, Lim discloses a multilayer ceramic capacitor (¶44, Figure 1), comprising: 
a body (10 – Figure 1, ¶44) including a dielectric layer (1 – Figure 2, ¶44) and first internal electrodes (21 – Figure 2, ¶44) and second internal electrodes (22 – Figure 2, ¶44) having different sizes to each other, and having first and second surfaces opposing each other in a stacking direction (upper and lower surfaces of 10 shown in Figure 1), third and fourth surfaces (surfaces facing in the ‘L’ direction of 10 in Figure 1) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (surfaces of 10 facing in the ‘W’ 
first and second external electrodes (31, 32 – Figure 1, ¶51); and 
and wherein a margin of the at least two of the first internal electrodes (22 – Figure 2) in a width direction is different than a corresponding margin of the second internal electrode (21 – Figure 2) in the width direction
and wherein the second internal electrode comprises a plurality of second internal electrodes and the first internal electrode is arranged between at least two of the plurality of second internal electrodes in the stacking direction (Figure 2, Figure 3).
	Lim does not disclose wherein when a margin of the first internal electrode  in a longitudinal direction is b, and a margin of a second internal electrode in the longitudinal direction is a, a ratio (a/b) is 0.33 or more and 0.67 or less (where, a>0 and b>0).
	Ahn discloses a margin of at least two of the first internal electrodes (24 – Figure 5, ¶63) in a longitudinal direction is b (M2 – Figure 5, ¶15), and a margin of a second internal electrode (22 – Figure 5, ¶63), among the second internal electrodes, in a longitudinal direction is a (M1 – Figure 5, ¶15), a ratio (a/b) is 0.33 or more and 0.67 or less (where, a>0 and b>0) (Table 2: Sample 6).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
In re claim 22, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 21, as explained above. Lim further discloses wherein the first internal electrode (21 – Figure 2, Figure 3) is arranged between one of the first or second surfaces (Figure 2, Figure 3), closest to the first and second internal electrodes in the stacking direction, and the second internal electrode (22 – Figure 2, Figure 3) in the stacking direction (Figure 2, Figure 3).
In re claim 23, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 21, as explained above. Lim does not disclose wherein a difference (b-a) between the margin (b) and the margin (a) is 10 µm or more and 500 µm or less.
Ahn discloses a difference (b-a) between the margin (b) and the margin (a) is 10 µm or more and 500 µm or less (Table 2: Sample 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
In re claim 29, Lim discloses a multilayer ceramic capacitor (¶44, Figure 1), comprising: 
a body (10 – Figure 1, ¶44) including a dielectric layer (1 – Figure 2, ¶44) and first internal electrodes (21 – Figure 2, ¶44) and second internal electrodes (22 – Figure 2, ¶44) having different sizes to each other, and having first and second surfaces opposing each other in a stacking direction (upper and lower surfaces of 10 shown in Figure 1), third and fourth surfaces (surfaces facing in the ‘L’ direction of 10 in Figure 1) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (surfaces of 10 facing in the ‘W’ direction shown in Figure 1) connected to the first and second surfaces and connected to the third and fourth surfaces, and opposing each other;
first and second external electrodes (31, 32 – Figure 1, ¶51); and 
and wherein a margin of the at least two of the first internal electrodes (22 – Figure 2) in a width direction is different than a corresponding margin of the second internal electrode (21 – Figure 2) in the width direction.
	Lim does not disclose wherein when a margin of the plurality of first internal electrodes  in a longitudinal direction is b, and a margin the plurality of second internal electrode, among the second internal electrodes, in a longitudinal direction is a, a ratio (a/b) is less than 1 and 0.33 or more (where, a>0 and b>0).

	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
In re claim 30, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 29, as explained above. Lim does not disclose wherein the ratio (a/b) is 0.67 or less.
	Ahn discloses wherein the ratio (a/b) is 0.67 or less (Table 2: Sample 6).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
In re claim 31, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 29, as explained above. Lim does not disclose a difference (b-a) between the margin (b) and the margin (a) is 10 µm or more.
	Ahn discloses a difference (b-a) between the margin (b) and the margin (a) is 10 µm or more (Table 2: Sample 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.
In re claim 36, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 29 or claim 32, as explained above. Lim further discloses wherein the first and second internal electrodes (21, 22 – Figure 2, Figure 3) are connected to the third and fourth surfaces of the body, respectively, and the first and second external electrodes are disposed on the third and 
In re claim 37, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 29 or claim 32, as explained above. Lim further discloses the first and second internal electrodes (21, 22 – Figure 2, Figure 3) are connected to the fifth and sixth surfaces of the body (Note that the Examiner is taking the fifth and sixth surfaces to face in the ‘L’ direction shown in Figure 1), respectively, and the first and second external electrodes (31, 32 – Figure 2) are disposed on the fifth and sixth surfaces of the body to contact the first and second internal electrodes, respectively (Figure 1, Figure 2, Figure 3).
In re claim 41, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 29, as explained above. Lim further discloses a margin of the first internal electrode (21 – Figure 2, Figure 3) in a width direction is d, and a margin of the second internal electrode (22 – Figure 2, Figure 3) in a width direction is c, a ratio (c/d) is 0.33 or more (where, c>0 and d>0) (¶119, Table 2: First Internal electrode having a width of 80 µm and second internal electrode having a width of 300 µm provides a ratio of 0.48 with a ceramic capacitor having a 1005 size)..
In re claim 42, Lim discloses the multilayer ceramic capacitor of claim 32, as explained above. Lim does not disclose wherein when a margin of the first internal electrode in a longitudinal direction is b, and a margin of the second internal electrode in a longitudinal direction is a, a ratio (a/b) is 0.33 or more (where, a>0 and b>0).
Ahn discloses a margin of the first internal electrodes (24 – Figure 5, ¶63) in a longitudinal direction is b (M2 – Figure 5, ¶15), and a margin of the second internal electrode (22 – Figure 5, ¶63), in a longitudinal direction is a (M1 – Figure 5, ¶15), a ratio (a/b) is less than 1 and 0.33 or more (where, a>0 and b>0) (Table 2: Sample 6).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin specifications as described by Ahn to reduce acoustic noise.


Claims 9, 18, 24, 27, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication 2013/0135787).
In re claim 9, Lim discloses the multilayer ceramic capacitor of claim 5, as explained above. Lim does not explicitly disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Lim discloses the multilayer ceramic capacitor of claim 17, as explained above. Lim does not explicitly disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 24, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 21, as explained above. Lim does not explicitly disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 27, Lim discloses the multilayer ceramic capacitor of claim 25, as explained above. Lim does not explicitly disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 35, Lim discloses the multilayer ceramic capacitor of claim 29 or claim 32, as explained above. Lim does not explicitly disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 35, Lim in view of Ahn discloses the multilayer ceramic capacitor of claim 29 or claim 32, as explained above. Lim does not explicitly disclose an average thickness of the first and second internal electrodes is 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrode layer to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the multilayer ceramic capacitor comprises a third external electrode disposed on the first, second, fifth, and sixth surfaces of the ceramic body.
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a third external electrode that is connected to the second internal electrode and disposed on the first, second, fifth, and sixth surfaces of the element body.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848